Case 0:20-cv-61633-RAR Document 8 Entered on FLSD Docket 10/23/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 20-CIV-61633-RAR

 WILLIAM JAMAL DEMPS,

           Petitioner,

 v.

 MARK S. INCH,

       Respondent.
 _________________________________________/

                        ORDER AFFIRMING AND ADOPTING
                REPORT AND RECOMMENDATION AND DISMISSING CASE

           THIS CAUSE comes before the Court upon United States Magistrate Judge Lisette Reid’s

 Report and Recommendation [ECF No. 7] (“Report”), entered on October 1, 2020. The Report

 recommends that the Court dismiss Petitioner William Jamal Demps’s Petition Under 28 U.S.C.

 Section 2254 For Writ of Habeas Corpus by a Person in State Custody [ECF No. 1] (“Petition”).

 See Report at 5.        Specifically, Magistrate Judge Reid notes that this is Petitioner’s third habeas

 petition filed under § 2254 challenging the same state court conviction, and that Petitioner did not

 obtain authorization from the Eleventh Circuit to file this successive habeas petition as required

 under 28 U.S.C. § 2244(b)(3). 1 Id. at 2, 5.

           The Report properly notified Petitioner of his right to object to Magistrate Judge Reid’s

 findings, as well as the consequences for failing to object.      Id. at 5.   The time for objections has

 passed, and Petitioner did not file any objections to the Report.

           When a magistrate judge’s “disposition” has been properly objected to, district courts must

 review the disposition de novo.        FED. R. CIV. P. 72(b)(3). However, when no party has timely


 1
     Petitioner’s prior habeas petitions were filed in Case Nos. 16-CIV-62528-BB and 20-CIV-61437-WPD.
Case 0:20-cv-61633-RAR Document 8 Entered on FLSD Docket 10/23/2020 Page 2 of 2



 objected, “the court need only satisfy itself that there is no clear error on the face of the record in

 order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

 omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

 acknowledged Congress’s intent was to only require a de novo review where objections have been

 properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

 does not appear that Congress intended to require district court review of a magistrate [judge]’s

 factual or legal conclusions, under a de novo or any other standard, when neither party objects to

 those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

 after notice precludes a later attack on these findings.”     Lewis v. Smith, 855 F.2d 736, 738 (11th

 Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

          Because Petitioner has not filed an objection to the Report, the Court did not conduct a de

 novo review of Magistrate Judge Reid’s findings. Rather, the Court reviewed the Report for clear

 error.   Finding none, it is

          ORDERED AND ADJUDGED as follows:

             1. The Report [ECF No. 7] is AFFIRMED AND ADOPTED.

             2. The Petition [ECF No. 1] is DISMISSED for lack of jurisdiction.

             3. No certificate of appealability shall issue.

             4. The Clerk is directed to CLOSE this case and any pending motions are DENIED

                 AS MOOT.

          DONE AND ORDERED in Ft. Lauderdale, Florida, this 22nd day of October, 2020.


                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE
 cc:      Pro Se Petitioner
          Counsel of record
          Magistrate Judge Lisette Reid

                                             Page 2 of 2
